{¶ 35} Because I do not agree with the majority's disposition of appellant's third assignment of error, I respectfully dissent.
 {¶ 36} As the majority opinion states, error in the admission or exclusion of evidence in a criminal trial must be considered prejudicial unless the court can declare, beyond a reasonable doubt, that the error was harmless and unless there is no reasonable probability that the evidence, or the exclusion of evidence, may have contributed to the accused's conviction. Majority opinion at ¶ 23, citing State v.Bayless (1976), 48 Ohio St.2d 73, 2 O.O.3d 249,357 N.E.2d 1035. In those circumstances, it is the duty of the appellate court to read the record and decide the probable impact of the error on the minds of the average juror. Id.
 {¶ 37} Upon review of the record, I find that, beyond a reasonable doubt, the error was harmless and that there is no reasonable probability that the exclusion of evidence may have contributed to the appellant's conviction.
 {¶ 38} Officer Clark testified that while he repeatedly admonished appellant to calm down, appellant refused and used profanity at him. Officer Clark described that he told appellant's father that he was going to place appellant under arrest if she did not go to her car as instructed. Despite being "coaxed" by her father to go to the car, appellant said "Fuck that" and began walking back towards Officer Clark. According to Officer Clark, at this time, he told appellant she was under arrest, and as he put his hands on her left arm, she started to jerk away and told him to get his hands off of her as she began to stiffen up and pull away. Therefore, Officer Clark performed the "arm-bar" technique to restrain appellant. *Page 401 
 {¶ 39} Officer Brandt and Officer Love corroborated Officer Clark's testimony to the extent that they both saw appellant evading Officer Clark prior to his using the "arm-bar" technique to restrain appellant. Officer Brandt described that at the time of the incident with appellant, she was in her cruiser when she looked up and saw a struggle between Officer Clark and appellant. It looked to Officer Brandt as if "[Officer Clark] was attempting to gain control of her to handcuff her." Officer Brandt explained, "meaning there was struggling, meaning he tried to grab her arm and she was trying to get away from him, so they went in circles, then he did eventually place her on the ground and get her handcuffed." Officer Love was doing the accident report when he looked up to see Officer Clark reach for appellant and appellant pull away. Officer Love testified, "Then I saw Officer Clark grab ahold of her again. Then they started going around in circles. I saw Officer Clark take her to the ground."
 {¶ 40} According to Kimberly Richardson, Officer Clark gave appellant repeated verbal warnings to calm down and move away from the accident scene. Finally, Officer Clark stated that he was going to arrest appellant for disorderly conduct, when appellant pulled back from Officer Clark and was "kind of struggling with him" prior to falling on the ground. Demetrius Richardson testified that he remembers Officer Clark saying, "`Young lady, I'm placing you under arrest for disorderly conduct.'"
 {¶ 41} Abiodum Ilerhunwa, appellant's mother, testified that Officer Clark told appellant she was under arrest. Abiodum testified on cross-examination as follows:
  [The State]: Okay. And you testified that Officer Clark grabbed your daughter from behind and knocked her to the ground?
  [Witness]: Yes.
  [The State]: Before Officer Clark did that, he told her she was under arrest, correct?
  [Witness]: Yes.
 {¶ 42} Richard Obasohan, appellant's father, testified on direct examination that Officer Clark had asked appellant how old she was, and after she responded, Officer Clark said that she was under arrest. Richard testified on cross-examination that Officer Clark said, "How old are you?" and then he said, "You're under arrest."
 {¶ 43} Given that the remaining evidence corroborating Officer Clark's version of events as to whether or not he told appellant she was under arrest, which includes the testimony of appellant's own mother and father, overwhelmingly supports his version of the matter as opposed to appellant's, it makes the *Page 402 
question of whether or not the officer is or is not biased against Somalians irrelevant.
 {¶ 44} The statement introduces a matter that is collateral and volatile to the extent that where demonstrably irrelevant to the issue, it creates a danger that the question at hand is not decided upon the facts, but upon whether someone harbors a bias. In this case, the corroborating evidence overwhelms the collateral claim of bias. The majority says that the other officers did not corroborate Officer Clark's version of events, but it should be pointed out that these officers did not discredit his testimony, as they simply did not hear the conversations. The officers did corroborate that appellant appeared to be "resisting" being handcuffed as she was going in circles with Officer Clark and that Officer Clark ultimately performed an "arm-bar" technique on appellant in order to restrain her.
 {¶ 45} For these reasons, I cannot find, based on this record, that exclusion of the evidence contributed to appellant's guilt and instead truly was error harmless beyond a reasonable doubt.